            Case 2:19-cr-00171-ABJ Document 42 Filed 10/03/19 Page 1 of 3



Edwin S. Wall, Wyo. Bar No. 5-2728
Wall Law Office
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900
Fax: (801) 364-3232
Email: edwin@edwinwall.com
                            IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF WYOMING
                                                      )
UNITED STATES OF AMERICA,                             )      OBJECTION IN PART TO
                                                      )      GOVERNMENT’S MOTION
               Plaintiff,
                                                      )      FOR PROTECTIVE ORDER
       v.                                             )
                                                      )      Case No. 19CR171
DEVIN DUTSON,
                                                      )
               Defendant.                             )      Hon. ALAN JOHNSON


       COMES NOW the Defendant, Devin Dutson, by and through his attorney Edwin S. Wall,

and objects, in part, to the Government’s Motion for Protective Order, Dkt. 35.

       The defendant objects to the proposed order so far as it provides, “at the conclusion of

this case, including any appeals, the Defendants and defense counsel shall return to the

government all discovery materials, including any copies thereof.”

       Grounds for the objection are that after the conclusion of the case, including any appeals,

the defendant may proceed with seeking further relief pursuant to 28 U.S.C. § 2255. While 28

U.S.C. § 2255(f) provides for a one year limitation, that limitation runs from the last of, (1) when

a judgment of conviction becomes final, (2) an impediment on making the motion is removed,

(3) the date a retroactively applicable right is recognized by the United States Supreme Court, or,

(4) the date on which facts supporting the claim or claims could have been discovered through

due diligence. Under any one of these circumstances, some of which may occur many years after

the ‘conclusion of the case’ it may be necessary for the defendant or defense counsel to access
             Case 2:19-cr-00171-ABJ Document 42 Filed 10/03/19 Page 2 of 3



the discovery.

          Further, it has been the experience of defense counsel that the United States does not keep

the discovery of cases indefinitely. There have been occasions where the United States has

requested defense counsel to provide information from cases no longer in the possession of the

United States.

          Therefore, it is requested in lieu of the language sought by the United States, the

protective order provide, ““at the conclusion of this case, including any appeals, the Defendants

and defense counsel may return to the government all discovery materials, including any copies

thereof; or, may retain the discovery and any copies in a secure facility or by a secure method for

such time as deemed appropriate and prudent, and thereafter destroy the discovery.”

      DATED this October 3, 2019.



                                         ________________________________
                                         Edwin S. Wall
                                         Attorney for the Defendant




Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com             2
             Case 2:19-cr-00171-ABJ Document 42 Filed 10/03/19 Page 3 of 3




                                         CERTIFICATE OF SERVICE

       I, Edwin S. Wall, hereby certify that on October 3, 2019, I served a copy of the attached
OBJECTION IN PART TO GOVERNMENT’S MOTION FOR PROTECTIVE ORDER upon the
counsel for the Plaintiff in this matter by CM/ECF or, if not available, by mailing it by first class
mail with sufficient postage prepaid to the following address:

                    Eric Heimann, Esq. AUSA
                    United States Attorneys Office
                    2120 Capitol Avenue, Suite 4000
                    Cheyenne, WY 82001




                                                 _______________________________
                                                 Edwin S. Wall,
                                                 Attorney for the Defendant




Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com             3
